Case 9:17-cv-81370-DMM Document 67 Entered on FLSD Docket 02/12/2019 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                        WEST PALM BEACH DIVISION
                                   Civil Action No. 9:17-cv-81370-DMM

  ANDREW HODGES, an individual; VLADIMIR COOD, an individual;
  GAUTAM DESAI, an individual; JODY POWELL, an individual;
  JEFFREY HEBERLING, an individual; SHAMMI NABUKUMAR, an individual; and
  ANTHONY SAJEWICZ, an individual;
        Plaintiffs,
  v.
  MONKEY CAPITAL, LLC, a Delaware limited liability company;
  MONKEY CAPITAL, INC., a foreign corporation;
  and DANIEL HARRISON, an individual;
        Defendants.
  ________________________________________________/

      PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
             OF COUNTS III, VI, AND VII IN AMENDED COMPLAINT
               AGAINST DEFENDANT DANIEL HARRISON ONLY

          WHEREAS, with Plaintiffs ANDREW HODGES, VLADIMIR COOD, GAUTAM

  DESAI, JODY POWELL, SHAMMI NABUKUMAR, and ANTHONY SAJEWICZ (“Plaintiffs”)

  having already obtained entry of a Final Judgment against Defendants MONKEY CAPITAL, LLC

  and MONKEY CAPITAL, INC. [DE 50], determining that those entities controlled and operated

  by Defendant DANIEL HARRISON are liable to Plaintiffs in the total principal sum of

  $1,169,712.95 for the following civil violations:

             •   Violation of Section 12(a) of the Securities Act of 1933
             •   Rescission of Contract
             •   Unregistered Offer and Sale of Securities in Violation of Fla. Stat. §§ 517.011,
                 et seq.
             •   Violation of Florida’s Deceptive and Unfair Trade Practices Act, Chapter 501,
                 § 211(1) Fla. Stat. (“FDUTPA”)
             •   Fraudulent Inducement
             •   Conversion; and



                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 67 Entered on FLSD Docket 02/12/2019 Page 2 of 3
                                                                                              Case No. 9:17-cv-81370-DMM


          WHEREAS, with Plaintiffs having obtained a Final Judgment against Defendant DANIEL

  HARRISON individually [DE 64] in the total principal sum of $1,169,712.95 for the following civil

  violations:

                •   Violation of Section 12(a) of the Securities Act of 1933
                •   Violation of Section 15(a) of the Securities Act of 1933
                •   Alter Ego Liability
                •   Unregistered Offer and Sale of Securities in Violation of Fla. Stat. §§ 517.011,
                    et seq.
                •   Conversion

          WHEREFORE, Plaintiffs, by and through undersigned counsel and pursuant to

  Fed.R.Civ.P. 41(a)(1)(A)(i), hereby withdraw and agree to DISMISS WITHOUT PREJUDICE

  Counts III, VI, and VII in the Amended Complaint against Defendant DANIEL HARRISON.

  Each party shall bear his own costs and attorneys’ fees in this matter, and the Court shall retain

  jurisdiction over this matter to enter any other Orders the Court deems just and proper.

          This dismissal is not intended to have any effect on any other claims in this

  litigation.



                                                                    Respectfully submitted,

                                                                    SILVER MILLER
                                                                    11780 W. Sample Road
                                                                    Coral Springs, Florida 33065
                                                                    Telephone:      (954) 516-6000

                                                                    By:     /s/ David C. Silver
                                                                              DAVID C. SILVER
                                                                              Florida Bar No. 572764
                                                                              E-mail: DSilver@SilverMillerLaw.com
                                                                              JASON S. MILLER
                                                                              Florida Bar No. 072206
                                                                              E-mail: JMiller@SilverMillerLaw.com
                                                                              Counsel for Plaintiffs

                                                          -2-
                                                     SILVER MILLER
                        11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                  www.SilverMillerLaw.com
Case 9:17-cv-81370-DMM Document 67 Entered on FLSD Docket 02/12/2019 Page 3 of 3
                                                                                         Case No. 9:17-cv-81370-DMM


                                     CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk
  of Court on this 12th day of February 2019 by using the CM/ECF system and that a true and
  correct copy will be served via electronic mail to: DANIEL HARRISON, Pro Se Defendant, The
  Sloane Club, Lower Sloane Street, Chelsea, London, England, SW1W 8BS, E-mail:
  dmh1980@protonmail.com.
                                                                       /s/ David C. Silver
                                                                             DAVID C. SILVER




                                                     -3-
                                                SILVER MILLER
                   11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                             www.SilverMillerLaw.com
